DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPub 2019/0057652) in view of Hasegawa et al. (US PGPub 2014/0118423), Kurokawa (US PGPub 2018/0061344), and Chhaya et al. (US PGPub 2019/0325616).  

Regarding claim 1, Lee discloses a display device (fig. 1, display apparatus 100) comprising:
a preprocessor configured to receive a first image data and to convert the first image data to output a second image data ([0132], in the case where the first interface 230 converts the input video signal Vd and outputs the converted video signal va1, the timing controller 232 may output the data driving signal Sda and the gate driving signal Sga based on the converted video signal va1);
a controller configured to receive the second image data and to convert the second image data to output first converted image data obtained by converting a first image recognized as a non-afterimage component and to output second converted image data obtained by converting a second image recognized as an afterimage component ([0223], in the present invention, the static area in the broadcast video may be detected by using both brightness information and color information of pixel data); and
a display panel configured to display an image corresponding to the first converted image data and the second converted image data ([0221], FIG. 11A illustrates an example where a static area, particularly a logo area Argo, is included in a broadcast video 710, in which "SBC" is used as an example of a logo 720), the preprocessor comprising: 
an area determiner configured to output area data using area information comprising a first area and a second area adjacent to the first area to decrease a detection sensitivity of the first area and to increase a detection sensitivity of the second area ([0223], in the present invention, the static area in the broadcast video may be detected by using both brightness information and color information of pixel data); 
a modulator configured to convert RGB data and to modulate data to output modulated data ([0089], The frame rate converter (FRC) 350 may convert a frame rate of an input video. The frame rate converter 350 may output the input video as it is without converting the frame rate); and 
a synthesizer configured to convert the first image data to output the second image data comprising the area data and the modulated data ([0228], after the static area in the video is correctly detected at the image display apparatus 100, the brightness of the static area is changed such that the burn-in phenomenon of the static area may be reduced, thus extending the life of the image display apparatus 100),
wherein the controller includes a detector configured to separate the second image data into non-afterimage data corresponding to the first image and afterimage data corresponding to the second image ([0222], In the case where the logo is included in the broadcast video, the logo area Argo may cause the burn-in phenomenon in the OLED panel 210, such that it is desirable to reduce the burn-in phenomenon by reducing a brightness level of the logo area Argo).
	While Lee discloses brightness and color information of pixel data ([0223]) other methods of converting RBG data are known including HSV data. Lee does not disclose convert RGB data of the first image data to HSV data and to modulate brightness data and saturation data of the HSV data to output modulated data. 
	In a similar field of endeavor of display devices, Hasegawa discloses convert RGB data of the first image data to HSV data and to modulate brightness data and saturation data of the HSV data to output modulated data ([0056] – [0057], the HSV conversion unit 21 calculates an HSV signal from an RGB signal included in the input video signal). 
	In view of the teachings of Lee and Hasegawa, it would have been obvious to one of ordinary skill in the art to substitute the conversion of Lee with a known alternative such as taught by Hasegawa to achieve expected and intended results in order to provide a viewing angle improvement circuits (Hasegawa: [0055]). 
The combination of Lee and Hasegawa does not disclose using a pre-trained deep neural network. 
In a similar field of endeavor of display devices, Kurokawa discloses using a pre-trained deep neural network ([0097], In the display device of one embodiment of the present invention, the software 447 of the host device 440 has a function of performing supervised learning of a neural network in addition to a function of performing arithmetic processing of the neural network. The supervised learning of the neural network will be described in Embodiment 2, and an operation of correcting an image of the display device of one embodiment of the present invention will be described in Embodiment 3). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Lee, Hasegawa, Kim and Zhan by specifically providing using a neural network, as taught by Kurokawa, achieving expected results of improving the display performance by using machine learning technology. 
	While the combination of Lee, Hasegawa and Kurokawa discloses using a pre-trained deep neural network to separate images, it is known in the prior art to perform this based on the area data from the area determiner.
	In a similar field of endeavor of display devices. Chhaya discloses based on the area data from the area determiner ([0029], In the illustrated example 100, the client device 104 is shown displaying, at a first stage, a before image 118 and an after image 120 via display device 122. The makeup identifier 116 is configured to identify makeup characteristics 124 of the after image 120. The makeup characteristics 124 identified in the after image 120 are displayed at a second stage via the display device 122. In one or more implementations, the makeup identifier determines values for the corresponding makeup characteristics 124 with neural networks trained using deep learning, e.g., discriminatory convolutional neural networks. The makeup identifier 116 determines these values in substantially real-time to generate data describing the makeup characteristics 124. In other words, the makeup identifier 116 may be configured as a fully convolutional end-to-end neural network that takes as input data describing the before image 118 and the after image 120 and outputs the makeup characteristics 124. The makeup characteristics 124 represent output of a trained neural network and describe characteristics of makeup depicted by an input digital image. By way of example, the makeup characteristics 124 can describe at least one of a facial location of makeup, a color of makeup, and tags associated with makeup depicted in a digital image). 
	In view of the teachings of Lee, Hasegawa, Kurokawa and Chhaya, it would have been obvious to perform the processing of Lee, Hasegawa and Kurokawa, on the area disclosed by Chhaya, for the purpose of performing processing on known alternative areas to achieve expected and intended results. 

Regarding claim 2, the combination of Lee, Hasegawa, Kurokawa and Chhaya further discloses wherein the first area is a center area of the image, and the second area is a border area of the image, which surrounds the center area (Lee: fig. 11A).

Regarding claim 3, the combination of Lee, Hasegawa, Kurokawa and Chhaya further discloses wherein a probability that the non-afterimage component exists in the first area is greater than a probability that the afterimage component exists in the first area, and a probability that the afterimage component exists in the second area is greater than a probability that the non-afterimage component exists in the second area (Lee: fig. 11A).

Claim 19 is a method claim drawn to the device of claim 1 and is therefore interpreted and rejected based on similar reasoning.  

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Hasegawa, Kurokawa and Chhaya further in view of Kim (US PGPub 2011/0090262). 

Regarding claim 4, the combination of Lee, Hasegawa, Kurokawa and Chhaya does not disclose wherein the modulated data comprise modulated brightness data obtained by inputting the brightness data to a first function and modulated saturation data obtained by inputting the saturation data to a second function.
In a similar field of endeavor of display devices Kim discloses wherein the modulated data comprise modulated brightness data obtained by inputting the brightness data to a first function and modulated saturation data obtained by inputting the saturation data to a second function (fig. 5A and [0066]). 
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the calculations of Lee, Hasegawa, Kurokawa and Chhaya, with the first and second functions as disclosed by Kim, for the purpose of reducing power consumption (Kim: [0068]). 

Regarding claim 5, the combination of Lee, Hasegawa, Kurokawa, Chhaya and Kim further discloses wherein the brightness data comprise a first brightness input value and a second brightness input value greater than the first brightness input value, and the modulated brightness data comprise a first brightness output value obtained by inputting the first brightness input value to the first function and a second brightness output value obtained by inputting the second brightness input value to the first function, and wherein the first brightness output value is greater than the first brightness input value, and the second brightness output value is smaller than the second brightness input value (Kim: fig. 5A and [0066]).

Regarding claim 6, the combination of Lee, Hasegawa, Kurokawa, Chhaya and Kim further discloses wherein the saturation data comprise a first saturation input value and a second saturation input value greater than the first saturation input value (Kim: fig5A, G1 and G2), and the modulated saturation data comprise a first saturation output value obtained by inputting the first saturation input value to the second function and a second saturation output value obtained by inputting the second saturation input value to the second function (Kim: [0065], FIG. 5A illustrates also an example in which the dimming control signal Dim is set to maintain a first duty ratio (for an example, 80%) smaller than the 100% duty ratio in a case the detected gray scale information BCS is within a range of the smallest gray scale level 0 Gray to the first reference gray scale level, the dimming control signal Dim is set to increase the duty ratio gradually in a case the detected gray scale information BCS is greater than the first reference gray scale level G1 and smaller than the second reference gray scale level G2, and the dimming control signal Dim is set to be fixed at the 100% duty ratio at the maximum in a case the detected gray scale information BCS is in a range greater than the second reference gray scale level G2 to the greatest gray scale level 255 Gray), and wherein the first saturation output value is greater than the first saturation input value, and the second saturation output value is smaller than the second saturation input value (Kim: fig. 5A and [0064]).

Claims 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Hasegawa, Kurokawa, Chhaya and Kim further in view of Zhan (US PGPub 2015/0154939). 

Regarding claim 10, the combination of Lee, Hasegawa, Kurokawa, Chhaya and Kim does not disclose wherein the preprocessor further comprises a pattern unit configured to provide a pattern to an area of an image corresponding to the modulated brightness data between the first brightness output value and the second brightness output value and an area of an image corresponding to the modulated saturation data between the first saturation output value and the second saturation output value.
In a similar field of endeavor of display devices Zhan discloses wherein the preprocessor further comprises a pattern unit configured to provide a pattern to an area of an image corresponding to the modulated brightness data between the first brightness output value and the second brightness output value and an area of an image corresponding to the modulated saturation data between the first saturation output value and the second saturation output value (fig. 3 and [0049]).
Therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Lee, Hasegawa, Kurokawa, Chhaya and Kim by specifically providing the pattern unit as taught by Zhan, for the purpose of detecting afterimage. 

Regarding claim 11, the combination of Lee, Hasegawa, Kurokawa, Chhaya, Kim and Zhan further discloses wherein the pattern has a shape extending in a first direction and spaced apart from each other in a second direction crossing the first direction (Zhan: fig. 3).

Regarding claim 12, the combination of Lee, Hasegawa, Kurokawa, Chhaya, Kim and Zhan further discloses wherein the pattern has a shape extending in a first direction, spaced apart from each other in a second direction crossing the first direction, extending in the second direction, and spaced apart from each other in the first direction (Zhan: fig. 3).

Regarding claim 13, the combination of Lee, Hasegawa, Kurokawa, Chhaya, Kim and Zhan further discloses wherein the second image data further comprise the pattern (Zhan: fig. 3 and [0049]).

Regarding claim 14, the combination of Lee, Hasegawa, Kurokawa, Chhaya, Kim and Zhan further discloses wherein the controller further comprises:
a detector configured to separate the second image data into non-afterimage data corresponding to the first image and afterimage data corresponding to the second image (Lee: [0222], In the case where the logo is included in the broadcast video, the logo area Argo may cause the burn-in phenomenon in the OLED panel 210, such that it is desirable to reduce the burn-in phenomenon by reducing a brightness level of the logo area Argo);
a compensator configured to output a compensation signal to control a luminance value of the afterimage data (Lee: [0228], after the static area in the video is correctly detected at the image display apparatus 100, the brightness of the static area is changed such that the burn-in phenomenon of the static area may be reduced, thus extending the life of the image display apparatus 100); and
a converter configured to convert the non-afterimage data to the first converted image data and to convert the afterimage data to the second converted image data based on the compensation signal (Lee: [0228], after the static area in the video is correctly detected at the image display apparatus 100, the brightness of the static area is changed such that the burn-in phenomenon of the static area may be reduced, thus extending the life of the image display apparatus 100).

Regarding claim 15, the combination of Lee, Hasegawa, Kurokawa, Chhaya, Kim and Zhan further discloses wherein the deep neural network is configured to perform a semantic segmentation on the second image data in a unit of frame to separate the second image data into the non-afterimage data and the afterimage data (Kurokawa: [0097], In the display device of one embodiment of the present invention, the software 447 of the host device 440 has a function of performing supervised learning of a neural network in addition to a function of performing arithmetic processing of the neural network. The supervised learning of the neural network will be described in Embodiment 2, and an operation of correcting an image of the display device of one embodiment of the present invention will be described in Embodiment 3).

Regarding claim 16, the combination of Lee, Hasegawa, Kurokawa, Chhaya, Kim and Zhan further discloses wherein the deep neural network comprises a fully convolutional neural network (Kurokawa: [0097], In the display device of one embodiment of the present invention, the software 447 of the host device 440 has a function of performing supervised learning of a neural network in addition to a function of performing arithmetic processing of the neural network. The supervised learning of the neural network will be described in Embodiment 2, and an operation of correcting an image of the display device of one embodiment of the present invention will be described in Embodiment 3).

Regarding claim 17, the combination of Lee, Hasegawa, Kurokawa, Chhaya, Kim and Zhan further discloses wherein the detector is configured to detect the non-afterimage data based at least in part on the pattern (Kim: fig. 6 step S602). 

Regarding claim 18, the combination of Lee, Hasegawa, Kurokawa, Chhaya, Kim and Zhan further discloses wherein the detector is configured to detect the afterimage data based on the area data and the modulated data (Kim: fig. 6 step S602).

Claim 20 is a method claim drawn to the device of claim 10 and is therefore interpreted and rejected based on similar reasoning.  

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 contains allowable subject matter primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the function of the modulated brightness or saturation data as claimed. Specifically the function includes three ranges where the slope for each range is defined by a1, a2 and a3 and is based on a ratio of the brightness or saturation input compared to the brightness or saturation output. In the exemplary closest prior art, Kim discloses at fig. 5A and [0063]-[006] a function including three ranges where the ratio  for each range is described in [0066] and is not based on a ratio of input to output as claimed. It is rendered not obvious to further modify the technique of Kim to achieve the features claimed.  
Claim 8 contains allowable subject matter primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the function of the modulated brightness or saturation data as claimed. Specifically the function includes three ranges where the function for each range is defined in part by r1, r2 and a3 and is based on a ratio of the brightness or saturation input compared to the brightness or saturation output. In the exemplary closest prior art, Kim discloses at fig. 5A and [0063]-[006] a function including three ranges where the ratio for each range is described in [0066] and is not based on a ratio of input to output as claimed. It is rendered not obvious to further modify the technique of Kim to achieve the features claimed. 
Claim 9 contains allowable subject matter primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the function of the modulated brightness or saturation data as claimed. Specifically the function includes three ranges where the function for each range is defined in part by r1, r2 and a3 and is based on a ratio of the brightness or saturation input compared to the brightness or saturation output. In the exemplary closest prior art, Kim discloses at fig. 5A and [0063]-[006] a function including three ranges where the ratio for each range is described in [0066] and is not based on a ratio of input to output as claimed. It is rendered not obvious to further modify the technique of Kim to achieve the features claimed. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, i.e. arguments are directed to amended claimed features which have now been rejected under new grounds with new prior art in a new prior art combination, necessitated by amendment.  Please refer to above rejection section for full detail.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dujmic (US PGPub 2020/0051017) discloses “The scanning device 520 may include a radiographic machine or system to scan containers, and produce rendered radiographic images of scanned containers on a display device coupled to the scanning device 520. In an example embodiment, the scanning device 520 is a security screening system at a checkpoint. The scanning device 520 may be used to scan shipping containers for security purposes. In an example embodiment, the images produced by the scanning device 520 are used as the dataset to train the machine-learning algorithm(s) as described herein. In other embodiments, the scanning device 520 produces the input image for the image processing system 100. After the input image is processed, the output image may be displayed at the display device coupled to the scanning device 520, where the output image may include a label for an anomaly and an indication of the location of the anomaly within the image” ([0094], also see fig. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693